UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant Filed by a Party other than the Registrant Check the appropriate box: Preliminary Proxy Statement Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) Definitive Proxy Statement Definitive Additional Materials Soliciting Material Pursuant to §240.14a-12 Hess Corporation (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): No fee required. Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: Fee paid previously with preliminary materials. Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: HESS CORPORATION News Release FOR IMMEDIATE RELEASE HESS SENDS THIRD LETTER TO SHAREHOLDERS URGES SHAREHOLDERS TO SUPPORT HESS’ SUCCESSFUL EXECUTION OF ITS TRANSFORMATION TO PURE PLAY E&P COMPANY RECOMMENDS VOTING THE WHITE PROXY CARD FOR THE ELECTION OF HESS’ NEW, HIGHLY QUALIFIED, INDEPENDENT NOMINEES NEW YORK — April 15, 2013 — Hess Corporation (NYSE: HES) (“Hess” or “the Company”) today sent a letter to all shareholders in connection with its 2013 Annual Meeting of Shareholders, to be held on May 16, 2013. The Board recommends that shareholders vote FOR the election of Hess’ highly qualified independent nominees on the WHITE proxy card. For information about Hess’ transformation and the 2013 Annual Meeting, please visit: www.transforminghess.com . Included below is the full text of the letter to Hess shareholders: Dear Fellow Shareholder: HESS’ TRANSFORMATION IS WORKING VOTE THE WHITE PROXY CARD TODAY TO CONTINUE OUR MOMENTUM Your vote at the May 16, 2013 Hess Annual Meeting will help determine the future of your Company and the long-term value of your investment in Hess. Please vote the enclosed WHITE proxy card today to ensure you have an independent Board of Directors committed to pursuing the right strategy on behalf of all Hess shareholders. In recent discussions with shareholders, we have reiterated our belief that our strategy to transform Hess into a more focused, pure play exploration and production (“E&P”) company is the right one. We appreciate the strong support we have received, and promise to continue working hard on your behalf. “EXECUTION HAS CLEARLY BEEN OUTSTANDING” -Asit Sen, Cowen, April 3, 2013 There is tremendous value in Hess, and we are taking decisive actions to deliver that value to all Hess shareholders. Our core oil and gas assets are some of the best in the industry, and our world class E&P team is executing in the field to ensure that we are realizing the intrinsic value of these assets. In our leadership position in the Bakken oil shale, for example, we are increasing production while achieving best in class drilling and completion costs. Hess appears to be drilling one of the best portfolios of wells in the industry according to our analysis. -Gil Yang, Discern, March 27, 2013 We also continue to significantly cut capital expenditures and exploration spending, while driving production growth and maintaining a focused exploration program. Our recent success in Ghana, where we enjoyed a succession of seven discoveries, is proof that our focus on higher growth, lower risk, oil-linked E&P assets will secure growth well into the future. Additionally, since beginning our five-year transformation in 2010, we have been executing a successful asset divestiture program that has enabled us to focus on our most promising higher growth, lower risk E&P assets. Specifically, we have: Phase I (January 1, 2010 – July 25, 2012) : Completed $1.7 billion in non-core E&P asset sales, including Snohvit, Schiehallion, and Bittern. Closed the HOVENSA joint venture refinery in St. Croix, U.S. Virgin Islands. Phase II (July 25, 2012 – March 4, 2013): Began the sale process for Beryl, Azerbaijan, Eagle Ford, Russia (Samara-Nafta), and our terminal network. Completed exiting the refining business with the closure of Port Reading. Phase III (March 4, 2013 – Ongoing): Announced the sale of our Russian subsidiary, Samara-Nafta, for total after tax proceeds to Hess of $1.8 billion. Completed the sales of Beryl and Azerbaijan, respectively, and announced the sale of Eagle Ford. Began a sale process for our mature E&P assets in Indonesia & Thailand, as well as remaining downstream businesses. So far in 2013, Hess has announced or completed asset sales worth $3.4 billion in total after tax proceeds, with more to come. By applying the proceeds from these 2013 divestitures to reduce debt and strengthen our balance sheet, we will have the financial flexibility both to fund future growth and also to direct most of the proceeds from additional asset sales to returning capital directly to shareholders through our increased dividend and $4 billion share repurchase program. The market has had an overwhelmingly positive response to these transactions: Hess shares significantly outperformed the peer index, rising from $43.93 to $73.58 per share, an increase of 67% in the period between our mid-year strategy update on July 25, 2012 and the April 1, 2013 announcement of the sale of Samara-Nafta. DON’T LET ELLIOTT’S SHORT TERM AGENDA HALT OUR TRANSFORMATION Unfortunately, Elliott Management, a hedge fund that recently acquired shares in Hess, has its own agenda; it is seeking to disrupt our progress in favor of a short-term exit. Having put forward a plan to break up Hess that was widely discredited by Wall Street analysts and industry observers, and most importantly many of our shareholders, Elliott is now running a proxy contest to attempt to install five hand-picked dissident directors to your Board in order to continue to push forward with its flawed and ill-conceived plan. The fact remains that Hess, under the leadership of its independent directors, already has the right plan in place to deliver shareholder value, and is executing well. Our transformation is working. With your vote on the WHITE proxy card, you will help ensure that Hess’ future is guided by an independent Board of Directors that is accountable to all Hess shareholders. You may vote by telephone, by Internet, or by signing, dating and returning the enclosed WHITE proxy card in the postage
